DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on 18 May 2021 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  
Claim 1 line 2 reads “is arranged on the lumbar region and”, it is suggested to recite “is arranged on a lumbar region and”. While a user inherently has a lumbar region, the member has not be introduced.
Claim 2 line 2 reads “with respect to the central part”, it is suggested to recite “with respect to a central part”. While devices inherently have centers, the member has not be introduced.
Claim 3 line 2 reads “characterized in that on the inner face of the wings”, it is suggested to recite “characterized in that on inner face of the wings”. While members inherently have inner surfaces, the member has not be introduced.
Claim 3 line 3 reads “resting the forearms”, it is suggested to recite “resting the user’s forearms”. While a user inherently has forearms, the member has not be introduced.
Claim 6 line 2 reads “that it allows to house”, it is suggested to recite “that it is allows the concavity to house”. While the claim intent is clear, the statement is grammatically incorrect.
Claim 6 line 3 reads “the width of the back”, it is suggested to recite “a width of the back”. While a back inherently has a width, the member has not be introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caudill (US 3197255).
With respect to claim 1, Caudill discloses A posture corrector device (Fig 1, col 1 ln 20-25, col 1 ln 55-60, device provided support and aids in spinal alignment thus is a posture correcting device) characterized in that it is arranged on the lumbar region (Fig 6, col 4 ln 10-15, device resides in the lumbar region) and comprises a stiffening inner structure (Fig 3, Fig 4, col 2 ln 60-70, inner stiffening material 12, detailed to be flexible but supportive) being generally U-shaped (Fig 4, col 2 ln 55-60, arcuate shape that resembles a “U”) and that remains housed within an external cover (Fig 5, cover 32) that possesses wings at its end (Fig 4, cover 32 interpreted to have wings that correspond to ends 16 and 18 of the inner structure). 
With respect to claim 3, Caudill discloses The posture corrector device according to the claim 1 characterized in that on the inner face of the wings, there are pads for resting the forearms (Fig 4, padding 30 on the inside, thus inner surfaces, of the cover 32 and the cover wings would allow for forearm placement against the device).  
With respect to claim 5, Caudill discloses The posture corrector device according to claim 1 characterized in that the stiffening inner structure has a central area (Fig 3, Fig 4, inner structure 12 with central area 14) and two ends arranged on both sides of the central area (Fig 4, ends 16 and 18 on the sides of central area 14) so that the central area remains recessed with respect to the ends (Fig 4, Fig 4, col 2 ln 55-60, arcuate shape thus central area 14 is recessed) defining a concavity (Fig 4, Fig 4, col 2 ln 55-60, arcuate shape thus a concavity).  
With respect to claim 6, Caudill discloses The posture corrector device according to the claim 5 characterized in that the concavity has a width such that it allows to house the width of the back in the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Caudill in view of Koledin et al (US 4589407).
With respect to claim 2, Caudill discloses A posture corrector device The posture corrector device according to the claim 1 characterized in that the wings are foldable with respect to the central part (Fig 2, central part 14) of the device (col 2 ln 60-70, inner structure 12 is flexible and allows bending thus would be foldable, and thus the cloth cover which includes the wings would be foldable).
Caudill is silent on by means of folding lines.  
Koledin et al teaches an analogous curved spinal support 10 having an central part 20 and wings 16 and 16 characterized in that the wings are foldable with respect to the central part of the device by means of folding lines 40 (col 3 ln 25-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner structure of Caudill to have the folding lines as taught by Koledin et al as the lines facilitate the device bending to the desired shape (Koledin et al col 3 ln 25-35) and allows for selective stiffening (Koledin et al col 1 ln 45-50).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caudill in view of Choy (US 5290307).
With respect to claim 4, Caudill discloses The posture corrector device according to claim 1, characterized in that the device comprises embossed [members] that are located where the device is 
Caudill does not specifically state that the device comprises embossed half-spheres.  
Choy teaches an analogous embossed member 64 on either side of the spine in the lumbar region, wherein the embossed spinal member is a semi-sphere (col 3 ln 30-40, detailed spherical and dimensioned as half-spheres).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embossed members of Caudill to be a series of semi-spheres as taught by Choy in order to further the support and relief to the lower back (Choy col 1 ln 55-65).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caudill in view of Weaver, II et al (US 2004/0077981).
With respect to claim 7, Caudill discloses The posture corrector device according to claim 1.
White Caudill teaches that cover may be a cloth (col 3 ln 60-65, cover 32), Caudill does not directly disclose that the external cover is made of a breathable material.
Weaver, II et al teaches an analogous skin adjacent cloth which covers an analogous lumbar support panel 11, wherein the external cover is made of a breathable material ([0040]-[0041], breathable material covering foam inner structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover material of Caudill to be a breathable material as taught by Weaver, II et al in order have a more comfortable device by being more skin friendly and soft (Weaver, II et al [0040]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breen US 5316375, Swift US 3434469, London US 2628613 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786